Exhibit 10.32

MEDSTONE INTERNATIONAL, INC.
EMPLOYMENT AGREEMENT
Executive Vice President of Sales and Marketing
(Eva Novotny)

          This Employment Agreement is entered, effective August 13, 2002 (the
Commencement Date), by and between Medstone International, Inc., a Delaware
Corporation (Medstone), and Eva Novotny  (Employee) in order to secure his [her]
services in the future and in recognition of his [her] past services.

1.      EMPLOYMENT

          Employee shall be employed as Medstone’s  Executive Vice President of
Sales and Marketing    for the term of this Agreement.  If his [her] title or
responsibilities are materially diminished without Employee’s consent, such act
shall be considered a termination of this Agreement by Medstone.

2.      DEVOTION OF TIME

          Employee shall devote his [her] full working time and energy to his
[her] responsibilities as Executive Vice President of Sales and Marketing  and
shall fulfill those responsibilities in good faith and in accordance with the
terms of this Agreement.

3.      TERM

          Unless earlier terminated in accordance with Section 6, the term of
Employee’s employment by Medstone under this Agreement shall commence on the
date set forth in the first paragraph and shall be for one (1) full year.

4.      BASE SALARY

          The Employee’s base salary shall be a minimum of   $130,000   per year
unless increased from time to time during the term of this Agreement by
Medstone’s Board of Directors.

5.      OTHER BENEFITS

          Employee shall receive such other employee benefits as are generally
available to other employees of Medstone such as group health and dental
insurance, extended long-term disability insurance, etc.  Employee shall be
reimbursed for reasonable business related expenses.  In addition, at the sole
discretion of the Board of Directors, the employee may be granted a special
bonus or stock options.

6.      TERMINATION

          (a)         Employee’s employment under this Agreement shall
automatically terminate upon Employee’s death, which shall not be deemed to be a
termination without Good Cause.




--------------------------------------------------------------------------------

          (b)         Medstone may at any time terminate Employee’s employment
by Medstone under this Agreement by giving notice of such termination to the
other party.  If such termination is without Good Cause, Employee shall be
entitled to the remedies and benefits set forth in this Section 6 and in Section
4 of this Agreement.  Such remedies and benefits shall be in lieu of any other
damages or payments, and shall be deemed to be agreed liquidated damages, for
such a termination.  “Good Cause” for Medstone to terminate Employee’s
employment shall mean (i) willful and habitual breach of Employee’s duties or
obligations under the terms of this Agreement, (ii) habitual gross neglect of
his [her] duties or obligations, (iii) his [her] commission of fraud,
embezzlement or misappropriation, or other willful acts of dishonesty or willful
misconduct, or commission of a crime of moral turpitude whether or not a
criminal or civil charge is filed in connection therewith, (iv) his [her]
willful unauthorized disclosure of Medstone’s confidential information, or (v)
his [her] failure, due to physical or mental disability, to effectively perform
his [her] duties for a period of ninety (90) days during any consecutive period
of twelve (12) months.

          (c)         If during the term of Employee’s employment hereunder
either (i) Employee’s employment is terminated by Medstone without Good Cause or
(ii) there is an Acquisition while Employee continues to be employed by Medstone
and Employee does not immediately enter into an employment agreement with a
buying or surviving party in the Acquisition, Employee shall receive a severance
payment equal to one (1) times the amount of Employee’s then current annual base
salary.  Any such severance payment shall be paid fully in cash to Employee on
the date of the termination or closing of the Acquisition, as the case may be. 
As used in this paragraph, an “Acquisition” means the sale, transfer or other
disposition in one or in a series of transactions, including (without
limitation) a merger or consolidation of Medstone in which it is not the
surviving party, of all or substantially all of the assets, stock  or business
of Medstone to another person or entity or to persons or entities which are
affiliated or acting in concert with respect to such sale, transfer or other
disposition, other than the sale of Medstone’s products in the ordinary course
of its business or a contribution of its assets to a partnership, limited
liability company or other entity which is controlled by Medstone.

          (d)         The termination of Employee’s employment pursuant to this
Section 6 shall not release either party from any accrued obligation to pay any
sum to the other party (whether then or thereafter payable) or operate to
discharge any liability incurred prior to the termination date.

          (e)         If (i) Medstone terminates Employee’s employment and
claims that such termination is for Good Cause, and (ii) an arbitrator or court
determines that such termination was without Good Cause, upon such determination
Medstone shall pay to Employee, in addition to amounts otherwise payable under
this Agreement, a special additional payment equal to one half (50%) the
severance payment otherwise payable to Employee on account of such termination
under Section 6(c).

7.      WAIVER

          No waiver by either of the parties of any failure by the other party
to keep or perform any provision, covenant or condition of this Agreement shall
be deemed to be a waiver of any preceding or succeeding breach of the same, or
of any provision, covenant or condition.  All rights and remedies herein granted
or referred to are cumulative; resort to one shall not preclude resort to any
other or any other right or remedy provided by the law.

2



--------------------------------------------------------------------------------

8.      ARBITRATION

          Any controversy or claim arising out of or relating to this Agreement
or the breach hereof shall be settled by arbitration before a single arbitrator
in Orange County, California.  The arbitration shall be administered by and held
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The costs of the arbitration,
including any AAA administration fee, the arbitrator’s fee, and costs for the
use of facilities during the hearings, shall initially be borne equally by the
parties to the arbitration.  However, reimbursement for such fees and costs and
such party’s attorneys’ fees shall be awarded to the prevailing or most
prevailing party by the arbitrator.

9.      ENFORCEABILITY

          The invalidity or enforceability of any term or provision hereof shall
not affect the validity or enforceability of any other term or provision. 

10.    ATTORNEYS FEES

          In any arbitration or other legal proceeding to enforce or interpret
the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees and costs in addition to any other relief to which it
or he may be entitled.

11.    CHOICE OF LAW

          This Agreement shall be construed and governed by the laws of the
State of California.

12.    ENTIRE AGREEMENT

          This Agreement may be executed in counterparts and the counterparts
read together shall constitute the complete and entire agreement between the
parties regarding the subject matter hereof, superseding all prior agreements,
representations, proposals and negotiations, either oral or in writing, between
the parties with respect to the subject matter hereof.

13.    MODIFICATIONS

          This Agreement shall not be modified or amended except by a written
document executed by both parties to this Agreement.

14.    SUCCESSORS

          This Agreement will be binding upon the heirs, executors,
administrators, successors, assignees, and other legal representatives of the
parties to this Agreement.

15.    DRAFTING

          This Agreement has been negotiated at arm’s length and between persons
sophisticated and knowledgeable in the matters dealt with.  Accordingly, any
rule of law (including California Code of Civil Procedure Section 1654) or legal
decision that would require interpretation against the drafter of this Agreement
is not applicable and is waived.

3




--------------------------------------------------------------------------------

The parties have entered into this Agreement as of the date set forth in the
first paragraph above.

MEDSTONE INTERNATIONAL, INC.,
a Delaware Corporation

Employee

 

 

 

 

 

By:

/s/ DAVID V. RADLINSKI

 

/s/ EVA NOVOTNY

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

David V. Radlinski,
Chairman and CEO

 

Eva Novotny

 

4